EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Curfman on 28 May 2021.
The application has been amended as follows: 

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A method for treating cancer comprising administering a sterilized pharmaceutical solution, suspension, or emulsion, wherein the sterilized pharmaceutical solution, suspension, or emulsion comprises at least one antitumor drug, and deuterium oxide, [[ ]]  and in the deuterium oxide, the isotope abundance of deuterium is 99.6 to 99.9% and wherein every 100 ml of the sterilized pharmaceutical solution, suspension, or emulsion contains 99.6 to 99.9 ml pure deuterium oxide; wherein the sterilized pharmaceutical solution, suspension, or emulsion has a pH adjusted to 5.0 to 7.0 [[ ]] ; and 
wherein the solution, suspension or emulsion is [[ ]] for lavage and perfusion which is optionally hyperthermic, or,
wherein the solution, suspension, or emulsion is for injection.

B) Claim 2 has already been cancelled.

C) Claim 3 has been amended in the following manner:
Claim 3 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension or emulsion further comprises sodium chloride, the sterilized pharmaceutical solution, suspension or emulsion containing 0.1 g to 5 g sodium chloride per 100 ml [[ ]] , and having a pH adjusted to 7.0.

D) Claim 4 has been amended in the following manner:
Claim 4 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension, or emulsion further comprises glucose, the sterilized pharmaceutical solution, suspension, or emulsion comprising 0.1 g to 50 g glucose per 100 ml [[ ]] , and having a pH adjusted to 5.5.

E) Claim 5 has been amended in the following manner:
Claim 5 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension, or emulsion is a deuterium oxide solution, suspension, or emulsion comprising 0.9 g sodium chloride, 0.012 g potassium chloride and 0.024 g calcium chloride per 100 ml [[ ]] , and having a pH adjusted to 7.0.


F) Claim 6 has been amended in the following manner:
Claim 6 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension, or emulsion further comprises hydroxyethyl starch, the sterilized pharmaceutical solution, suspension, or emulsion comprising 3 g to 8 g hydroxyethyl starch per 100 ml [[ ]] , and having a pH adjusted to 6.0 to 7.0.

G) Claim 7 is amended in the following manner:
Claim 7 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension, or emulsion further comprises hydroxypropyl-β-cyclodextrin (HP-β-CD), the sterilized pharmaceutical solution, suspension, or emulsion comprising 0.4 g to 10 g HP-β-CD per 100 ml [[ ]] , and having a pH adjusted to 5.0 to 7.0.

H) Claim 8 is amended in the following manner:
Claim 8 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension, or emulsion further comprises human albumin, the pharmaceutical solution, suspension, or emulsion comprising 5 to 25 g human albumin per 100 ml [[ ]] , and having a pH adjusted to 5.0 to 7.0.

I) Claim 9 is amended in the following manner:
Claim 9 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension, or emulsion further comprises polyethylene , suspension, or emulsion comprising 1 g to 50 g polyethylene glycol per 100 ml [[ ]] , and having a pH adjusted to 5.0 to 7.0.

J) Claim 10 is amended in the following manner:
Claim 10 (Amendment): The method according to claim 1, wherein the sterilized pharmaceutical solution, suspension, or emulsion further comprises amino acid: L-proline 0.1 to 1.00g, L-serine 0.1 to 1.00g, L-alanine 0.1 to 2.00g, L-isoleucine 0.1 to 3.52g, L-leucine 0.1 to 4.90g, L-aspartate 0.1 to 2.50g, L-tyrosine 0.1 to 0.25g, L-glutamate 0.1 to 0.75g, L-phenylalanine 0.l to 5.33g, L-arginine 0.1 to 5.00g, L-lysine 4.30g, L-valine 0.1 to 3.60g, L-threonine 0.1 to 2.5g, L-histidine 0.1 to 2.5g, L- tryptophan 0.1 to 0.9g, L-methionine 0.1 to 2.25g, L-cystine 0.10g, glycine 7.60g, sorbitol 1 to 50.00g, sodium bisulfite (NaHSO3) 0.5g and 1000 g deuterium oxide, per 1000 ml solution, suspension or emulsion, [[ ]] having a pH adjusted to 5.0 to 7.0.

K) Claim 11 has already been cancelled.

L) Claim 12 is allowed without further amendment.

M) Claim 13 has already been cancelled.


N) Claim 14 is amended in the following manner:
Claim 14 (Amendment): The method according to claim [[ ]] 1, wherein the dose of a solution, suspension, or emulsion for lavage and perfusion which is optionally hyperthermic [[ ]] is 5 to 6,000 ml/administration; the temperature of the solution, suspension, or emulsion for [[ ]] lavage and perfusion is 40°C to 48±1°C in the case wherein the solution, suspension, or emulsion for lavage and perfusion is hyperthermic; the solution, suspension, or emulsion for optionally hyperthermic lavage and perfusion, [[ ]] is used for perfusing and lavaging the thoracic cavity, the peritoneal cavity, the pelvic cavity, the bladder cavity, the buccal cavity, the nasal cavity, the enteric cavity, the uterine cavity, or the skin of [[ ]] a mammal having a tumor.

O) Claim 15 is amended in the following manner:
Claim 15 (Amendment): The method according to claim [[ ]] 1, wherein the solution, suspension, or emulsion for injection is [[ ]] for intravenous injection, [[ ]] intra-arterial injection, [[ ]] intrathecal injection, [[ ]] intra-tumoral injection, or [[ ]] peritumoral injection, and the dose of the solution, suspension, or emulsion for injection is 1 ml/kg to 20 ml/kg.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method of treating cancer. This method entails administering an antitumor drug in deuterium oxide as a solvent. Deuterium oxide is “heavy water” wherein the hydrogen atoms of water, which normally have a proton in their nucleus, have been replaced with the isotope deuterium, which have a proton and a neutron in their nucleus. The claims also require a specific range of isotope abundance of deuterium in the deuterium oxide.
Briefly, the examiner’s reasons for allowing the instant claims are drawn to the fact that results presented in the instant specification show that administering an antitumor drug in a solution with deuterium oxide in the claimed isotopic abundance shows superior results as compared with the prior art, in which an antitumor drug is administered in a solution of D2O/H2O with a lower isotopic abundance of deuterium. These unexpected results include but are not limited to a lower toxicity to healthy cells as compared with what one of ordinary skill in the art would have expected.
During the course of the prosecution history, the examiner has cited two types of prior art, which are reviewed below. These types of prior art are
A) Cancer treatment references, in which an anti-cancer drug is dissolved in deuterated heavy water and used to treat cancer, but the isotopic abundance of deuterium is lower than that required by the instant claims; and
B) NMR references, in which an anti-cancer drug is dissolved in D2O for the purpose of conducting NMR (nuclear magnetic resonance) spectroscopy.
2O for the purposes of conducting NMR, not for the purposes of conducting anti-cancer treatment. Applicant’s claim amendments changing the previously presented composition claims to method claims overcome prior art relating to preparing NMR samples using an anti-cancer drug in deuterium oxide.
As relevant prior art that has been previously cited in the file record, the examiner cites Altermatt et al. (International Journal of Cancer, Vol. 45, 1990, pages 475-480).  Altermatt et al. (hereafter referred to as Altermatt) is drawn to heavy water in combination with 5-fluorouracil for treating cancer in mice, as of Altermatt, page 475, title and abstract. Altermatt presents data regarding this combination, as of page 477, table 1, reproduced below.

    PNG
    media_image1.png
    382
    1094
    media_image1.png
    Greyscale

2O as opposed to 5-fluorouracil alone or D2O alone.
As to claim 1, the claim requires that the deuterium oxide comprise 99.6% to 99.8% deuterium. This does not appear to have been taught in Altermatt. While Altermatt started with D2O comprising 99.8% D, Altermatt appears to have diluted this with tap water, as of Altermatt, page 475, left column, paragraph entitled “treatment.”
As best understood by the examiner based upon applicant’s responses on 15 and 21 December 2020, the skilled artisan would have expected that increasing the deuterium isotopic abundance from the value of about 30%, as in Altermatt, to a value of 99.6% to 99.9% would have been expected to have increased toxicity. This determination is made in view of Czajka et al. (American Journal of Physiology, Vol. 201, Issue 2, August 1961, pages 357-362). Czajka et al. (hereafter referred to as Czajka) teaches various toxic effects of deuterium in dogs, as of Czajka, pages 357-358, as explained on pages 12-15 of applicant’s response on 21 December 2020. As such, based upon the teachings of Czajka, the skilled artisan would have expected that administration of an anti-cancer drug in D2O with 99.6-99.9% isotopic ratio would have resulted in more toxicity than administration of the anti-cancer drug in D2O with a lower deuterium isotopic ratio or administration of the anti-cancer drug in regular water. However, various results presented by applicant, e.g. as of instant figures 7-9, show that the claimed method using gemcitabine as the anti-cancer drug result in reduced systemic toxicity as compared with the same anti-cancer drug being administered in 

    PNG
    media_image2.png
    325
    501
    media_image2.png
    Greyscale

As such, the above-reproduced data shows that administering gemcitabine in heavy water results in statistically significant decreased liver toxicity as compared with regular water at 80 mg/kg and 40 mg/kg. This is an unexpected result because the skilled artisan would have expected that administering gemcitabine in heavy water to have resulted in more toxicity as compared with administering gemcitabine in regular water.
Figure 7 also appears to show decreased toxicity for gemcitabine combined with heavy water as compared with gemcitabine by itself. This figure is reproduced below.

    PNG
    media_image3.png
    507
    755
    media_image3.png
    Greyscale

This figure appears to show that inclusion of heavy water with gemcitabine results in less toxicity to white blood cells as compared to gemcitabine in the absence of heavy water. In this case, the effect of less toxicity appears to be the case at the dosages of 80, 40, and 20 mg/kg and appears to be statistically significant at all of those dosages.
In the prior office action on 15 September 2020, the examiner made the case that the skilled artisan would have been motivated to have increased the deuterium isotope abundance from 30%, as in Altermatt, to 99.6-99.9%, as required by the instant claims, based upon the principle of routine optimization. Upon further review, the examiner now takes the position that this determination of routine optimization was incorrect because the prior art as a whole teaches away from isotopic abundances of deuterium that are significantly greater than about 30%. See MPEP 2144.05(III)(B), which is drawn to teaching away in the context of numerical ranges. In support of the position that the 
As an additional relevant reference that has not previously been cited, the examiner cites Laissue et al. (Cancer Research, Vol. 42, March 1982, pages 1125-1129). Laissue et al. (hereafter referred to as Laissue) is drawn to administration of methotrexate with heavy water to mice with cancer, as of Laissue, page 1125, title and abstract. However, Laissue states the following, as of Laissue, page 1125, left column, bottom paragraph, reproduced below.

    PNG
    media_image4.png
    369
    668
    media_image4.png
    Greyscale

The above teaching is understood to teach away from administering D2O in a concentration greater than 35% as it is taught to be not compatible with life in mice rats, and dogs. This therefore would have taught away from the claimed invention, which 2O with an isotopic abundance of 99.6% to 99.9%, which is well above the maximum value of 35% taught by Laissue. The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. See MPEP 2145(X)(D)(3). In this case, the accepted wisdom in the art would have indicated that administration of 99.6-99.9% D2O to treat cancer is not desirable and dangerous. However, applicant has proceeded contrary to this accepted wisdom by administering D2O with this isotopic abundance in combination with an anti-cancer drug and found that it treats cancer without causing undue toxicity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612